DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pages 12-13, filed 2/14/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The outstanding 35 U.S.C rejection of claims 1-3, 8-10, 15-17 has been withdrawn. Claims 4, 11 and 18 are cancelled by the applicant in the amendment to the claims. 

Allowable Subject Matter

Claims 1-3, 5-10, 12-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant teaches a remote controller controlling method comprising: detecting a drop in a voltage of a battery of a remote controller in standby mode; sampling the voltage of the battery of the remote controller within a timing period from a sampling start time ti at a first preset sampling interval t2 in standby mode; determining whether a drop in the voltage is occurred within the sampled voltages; if no drop in the voltage is occurred in the sampled voltages, sampling the voltage of the battery of the remote controller within a next timing period from a next sampling start time t3 at the first preset sampling interval t2 in standby mode until a drop in the voltage is occurred, wherein the next sampling start time t3 is (tl + T + Atl), where T is a timing period of the voltage of the battery of the remote controller, and Atl is a first time duration; determining an appearing time of the drop in the voltage in the sampled voltages t4 in the timing period when the drop in the voltage is occurred; sampling a subsequent voltage of the battery of the remote controller from a start time t5 at a second preset sampling interval t6 in standby mode to form a plurality of samples until the number of the samples is N, wherein the start time t5 is equal to a total of the appearing time of the drop in the sampled voltages t4 and the second preset sampling interval t6, the second preset sampling interval t6 is equal to a total of the timing period T and the second time duration At2, N is a positive integer, and a product of (N-1) and the second time duration At2 is greater than or equal to the appearing time duration of each of the drops in the voltage in the samples; detecting a drop in voltage of each of the samples; determining that the drop in voltage of the battery of the remote controller in standby mode is equal to a largest drop in voltage among the samples; detecting a voltage of the battery of the remote controller in standby mode; Page 2 of 14Appl. No. 16/517,909 Response to Office Action dated Nov 24, 2021 Attorney Docket No.: US73028 receiving a voice function command to activate a voice function of the remote controller; determining whether the drop in the voltage of the battery of the remote controller in standby mode is greater than or equal to a preset value; determining whether the voltage is within a preset range if the drop in the voltage of the battery of the remote controller in standby mode is greater than or equal to the preset value; regulating a duty cycle of a pulse signal which is configured to activate the voice function of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658